Opinion

PER CURIAM.
After reviewing the record on appeal and considering the briefs and oral arguments of the parties, we have determined that the appeal in this case *360should be dismissed on the ground that certification was improvidently granted.1
The appeal is dismissed.

 We granted the defendants’ petition for certification to appeal from the judgment of the Appellate Court; Federal Deposit Ins. Corp. v. Mutual Communications Associates, Inc., 66 Conn. App. 397, 784 A.2d 970 (2001); limited to the following issue: “Did the Appellate Court properly conclude that, under the applicable equitable principles, the plaintiff was entitled to the full amount of the deficiency judgment in this case.” Federal Deposit Ins. Corp. v. Mutual Communications Associates, Inc., 258 Conn. 949, 788 A.2d 98 (2001).